EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Tatsuya Sawada on 9/8/2021.
The application has been amended as follows: 
The claims: 
(Currently amended) A vinyl chloride resin composition comprising 
a vinyl chloride resin (a), a plasticizer (b), a heat-shielding pigment (c), and an additional 
wherein the heat-shielding pigment (c) has an L* value of not lower than 18.0 and not higher than 60.0, and an a* value of -1.0 or greater in the L*a*b* color system and exhibits a spectral reflectance curve on which a wavelength where reflectance is 20% or more is present in a wavelength region of 800 nm to 2400 nm, 
content of the plasticizer (b) is 60 parts by mass or more and 200 parts by mass or less per 100 parts by mass of the vinyl chloride resin (a), 
content of the heat-shielding pigment (c) is 1 parts by mass or more and 10 parts by mass or less per 100 parts by mass of the vinyl chloride resin (a), 
the heat-shielding pigment (c) is a Mn-Bi complex oxide having a median diameter of 0.1 µm or more and 100 µm or less, 
additional 
content of the additional 
wherein the vinyl chloride resin composition further contains carbon black in an amount of greater than 0 and 0.1 parts by mass or less per 100 parts by mass of the heat-shielding pigment (c) 

12. (Currently Amended)  The vinyl chloride resin composition according to claim 1, wherein the content of the Mn-Bi complex oxide is 5 parts by mass or more and 10 parts by mass or less per 100 parts by mass of the vinyl chloride resin (a). 

Cancel claim 5. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are: 
US 2015/0322244 to Iwahori et al. (hereinafter “Iwahori”) 
US 6,171,383 to Sakoske et al. (hereinafter “Sakoske”)
JP 2006-273985 (hereinafter “JP’985”)

The vinyl chloride resin composition further includes a coloring agent comprising quinacridone pigment, perylene pigment, polyazo pigment, isoindolinone pigment, phthalocyanine pigment, titanium white and carbon black (paragraph 45).  Iwahori further discloses that one or a combination of two or more pigments can be used as the coloring agent (paragraph 45). 
Iwahori fails to disclose the vinyl chloride resin composition comprising a Mn-Bi complex oxide as a heat-shielding pigment.  
Sakoske discloses a low-heat accumulating coating composition comprising 0.5 to 50 % by weight of bismuth manganese oxide pigment with the remainder comprising organic solvents, a resin and additives (column 4, lines 10-15).   The bismuth manganese oxide pigment has a particle size of 0.1 to 20 microns (column 2, lines 45-50).  The bismuth manganese oxide pigment has an L* value of 53-56, and an a* value of -9.00 to -6.00 (table 1).  Sakoske thus fails to disclose the claimed heat-shielding pigment having an a* value of -1.00 or higher.  
JP’985 discloses an infrared (IR) reflective coating composition comprising 15-98% by weight a resin, and 0.5-50% of an IR reflective pigment (paragraphs 10 and 11).  
The IR reflective pigment comprises Mn-Bi black pigment 6301 manufactured by Asahi Kasei Kogyo (paragraph 22).  This is the same Mn-Bi black pigment disclosed in the specification of the claimed invention.  The IR reflective coating composition is free of carbon black (table 1).  

 	The prior art of record, individually or in combination, does not teach or fairly suggest a vinyl chloride resin composition comprising a combination of Mn-Bi complex oxide and carbon black set forth in the claim.  Accordingly, the instant claims are deemed allowable. 
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788